Case 4:20-cr-O0005-HEH-RJK Document 156 Filed 07/30/21 Page 1 of 2 PagelD# 588

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Newport News Division

UNITED STATES OF AMERICA )
Vv. Criminal No. 4:20cr5-05-HEH

LAWRENCE JONES,

Defendant.

ORDER

This matter is before the court for consideration of a report and recommendation
by the Magistrate Judge regarding the Magistrate Judge’s acceptance of the Defendant’s
plea of guilty to specified charges in the pending matter pursuant to a Fed. R. Crim. P. 11
proceeding conducted by the Magistrate Judge with the consent of the Defendant and
counsel.

It appearing that the Magistrate Judge made full inquiry and findings pursuant to
Rule 11; that the Defendant was given notice of the right to file specific objections to the
report and recommendation that has been submitted as a result of the proceeding; and it
further appearing that no objection has been asserted within the prescribed time period, it
is hereby ORDERED that the report and recommendation of the Magistrate Judge is
ADOPTED and the Defendant is found guilty of Counts THIRTY-ONE (31) and

THIRTY-THREE (33) of the Superseding Indictment.
Case 4:20-cr-O0005-HEH-RJK Document 156 Filed 07/30/21 Page 2 of 2 PagelD# 589

The Clerk is DIRECTED to send a copy of this Order to all counsel of record.

NW /s/

Henry E. Hudson
Senior United States District Judge

It is so ORDERED.

Date: July 3e 2021
Richmond, S irginia
